Citation Nr: 1222722	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for end-stage renal disease. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to September 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which denied the benefits sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for end-stage renal disease and tinnitus.  Based on a review of the claims folder, the Board finds that additional development is needed to prior to adjudication of these claims. 

Initially, the Board observes that the file indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and it is unclear whether the benefits are related to his claimed disorders on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372  (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Golz v. Shinseki,  590 F.3d 1317 (Fed. Cir. 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).

A remand is also needed to obtain any outstanding copies of the Veteran' service treatment records.  The Veteran has indicated that he had additional service in the National Guard.  He has associated, in part, his current tinnitus disorder with noise exposure incurred during his National Guard service.  A review of the record does not show that any attempt has been made to obtain the Veteran's service treatment records from his National Guard service.  The Board finds that a remand is necessary for the RO/AMC to attempt to obtain these service treatment records.  The RO/AMC should contact any appropriate facility or records repository for the Veteran's service treatment records from his service in the National Guard.

Prior to contacting the appropriate records facilities, the RO/AMC should ask the Veteran to identify the unit(s) he served in during his National Guard service, as well as any other pertinent information that may assist in locating his service treatment records.  Further, the RO/AMC should ask the Veteran to submit any copies of service treatment records that he has in his possession.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

2. The RO/AMC should contact the Veteran and ask him to identify the units that he was assigned to during his service in the National Guard and ask the Veteran to submit any copies of his service records that he has in possession. 

3. The RO/AMC should contact all the appropriate facilities to request the complete service treatment records of his service in the National Guard. As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO/AMC's attempts to locate his service records from service in the National Guard, as well as any further action to be taken. 

4. Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. The RO/AMC should then readjudicate the claims on appeal. If any of the benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


